      Case 4:19-cv-03425-JST Document 76 Filed 11/27/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10
                                       OAKLAND DIVISION
11

12   NIANTIC, INC., a Delaware corporation,    Case No. 19-cv-03425-JST
13                       Plaintiff,            [PROPOSED] ORDER EXTENDING
14                                             EARLY NEUTRAL EVALUATION
           v.
                                               DEADLINE
15   GLOBAL++, an unincorporated
16   association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;
17   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
18
                         Defendants.
19

20

21

22

23

24

25

26

27

28


                                                                         [PROPOSED] ORDER
                                                                      Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 76 Filed 11/27/19 Page 2 of 2



 1                                       [PROPOSED] ORDER
 2          Before the Court is the Parties’ Stipulation to Extend the Early Neutral Evaluation
 3   (“ENE”) Deadline. The Court considered the papers and, good cause appearing, GRANTS the
 4   motion. It is hereby ORDERED that the deadline for the Parties to attend the ENE hearing is
 5   extended from January 3, 2020 to and including February 6, 2020.
 6          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
              November 27, 2019
      Dated: ____________________              By:
 8                                               The Honorable Jon S. Tigar
 9                                               United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -1-
                                                                                    [PROPOSED] ORDER
                                                                                 Case No. 19-cv-03425-JST
